                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RUBEN ESCANO,

       Plaintiff,

v.                                                             No. CV 21-223 MV/CG

CONCORD AUTO PROTECT, INC., et al.,

       Defendants.

                       ORDER DELAYING SCHEDULING ORDER

       THIS MATTER is before the Court upon the Telephonic Status Conference held

on June 21, 2021. The Court finds good cause under Federal Rule of Civil Procedure 16

to delay conducting a scheduling conference and entering a scheduling order pending

rulings on the dispositive motions filed in this matter.

       IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
